Citation Nr: 1710916	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 7, 2013, for anterior cruciate ligament (ACL) tear status post partial medial meniscectomy and ACL reconstruction, of the right knee.

2.  Entitlement to a rating in excess of 30 percent from March 1, 2014, for total right knee replacement.

3.  Entitlement to a rating in excess of 10 percent for left heel spurs with chronic plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from February 1982 to May 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In December 2010, the Veteran filed a claim for an increased for his service-connected ACL tear, status post partial medial meniscectomy and ACL reconstruction of the right knee.  The April 2011 rating decision denied an increased rating and continued the 10 percent rating for the right knee disability.  During the course of the appeal, a temporary total rating was assigned for Veteran's right knee disability pursuant to 38 C F R. § 4.30 effective January 7, 2013 (the date he underwent total right knee replacement).  A 100 percent rating is assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 from March 1, 2013, followed by a 30 percent rating from March 1, 2014.

The case was previously remanded by the Board for further development in February 2016. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In a June 2013 written statement submitted by the Veteran's representative in July 2013, the Veteran requested a videoconference hearing with a Veterans Law Judge.  There is no indication in the record that the Veteran withdrew this hearing request and he has not yet been provided a hearing.  A Failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing on the issues on appeal.  The RO should properly notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

